Citation Nr: 1400775	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-37 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs Division


WITNESSES AT HEARING ON APPEAL

Appellant and Son-in-law


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 1966 to September 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Ft. Harrison, Montana VARO.  In December 2010, a videoconference hearing was held before the undersigned; a transcript is associated with the claims file.  In May 2011 the Board reopened the claim of service connection for bilateral hearing loss, granted service connection for left ear hearing loss, and remanded the issue of service connection for right ear hearing loss.  In February 2012 this matter was remanded again.


FINDING OF FACT

A right ear hearing loss disability was not manifested in service; right ear sensorineural hearing loss (SNHL) was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current right ear hearing loss disability is related to an event, injury, or disease in service.


CONCLUSION OF LAW

Service connection for right ear hearing loss disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A September 2009 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, the evidence he was responsible for providing, and of disability rating and effective date criteria.  He has had ample opportunity to respond and supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for VA audiological evaluations in October 2002 and May 2010 and VA medical opinions were additionally secured in August 2010, June 2011, and March 2012.  The March 2012 medical opinion reflects familiarity with the record, and includes an adequate explanation of rationale with citation to the factual record and consideration of a prior opinion in the record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The medical evidence is now adequate for proper adjudication of the claim.  The Veteran has not identified any further evidence that is outstanding.  VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. §  1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
To substantiate a claim of service connection, there must be evidence of a current claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including organic diseases of the nervous system - to include sensorineural hearing loss (SNHL)) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for organic diseases of the nervous system).  38 U.S.C.A.      §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
The Board notes that it has reviewed all the evidence in the record, including in Virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's DD Form 214 reveals that his military occupation specialty (MOS) was armor crewman.

On August 1966 service entrance examination, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
N/A
5
LEFT
5
10
10
N/A
15

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to hearing loss.

On June 1968 service separation examination, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
25
0
LEFT
5
5
0
0
30

In September 2002, the Veteran filed a claim of service connection for bilateral hearing loss.

On October 2002 VA audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
60
60
65
LEFT
55
65
60
60
65

Speech audiometry revealed speech recognition ability of 72 percent in the right ear.  The diagnosis was moderate to moderately severe bilateral SNHL.  The Veteran reported that he was exposed to loud noise exposure from tanks and gunfire without ear protection during service.  He indicated that following his separation from service, he worked as a store manager with no exposure to loud noise.  The examiner noted the Veteran entered service with normal hearing and exited with mild hearing loss at 3000 to 4000 Hertz in the left ear and borderline normal hearing in the right ear.  The examiner stated that "the hearing loss does not have a noise-induced pattern."  Further, it was stated that while "this hearing loss originated in the service...most of the hearing loss occurred following the service and may be related to medical factors following service duty."

In August 2009, the Veteran sought to reopen the claim of service connection for bilateral hearing loss, stating that during service he was stationed around armored tanks and subjected to loud noises from them.  

In September 2009 correspondence, the Veteran described his exposure to noise trauma in service.

On May 2010 VA audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
65
65
70
LEFT
70
75
70
70
75

Speech audiometry revealed speech recognition ability of 80 percent in the right ear.  The diagnosis was moderately severe SNHL in the right ear.  The Veteran complained of hearing loss since service.  He reported that his postservice noise exposure included recreational gunfire without ear protection.  The examiner noted that the Veteran's type of hearing loss is often seen as a result of health problems, and it does not have a typical noise-induced configuration.  

An August 2010 VA medical advisory opinion is to the effect that the Veteran's current hearing loss did not have onset during his active service, and that there was no evidence the current bilateral hearing loss is the result of noise exposure or other factors in service. 

At the December 2010 videoconference hearing, the Veteran testified regarding the extent of his exposure to noise trauma in service and, in essence, that he had minimal exposure to noise after service.

A May 2011 Board decision granted the Veteran service connection for left ear hearing loss and tinnitus (and remanded for development the matter of service connection for right ear hearing loss).  [The Board found the October 2002 and May 2010 opinions inadequate for rating purposes, and remanded for a medical opinion regarding the likely etiology of the Veteran's current right ear hearing loss.]  

In June 2011, a VA physician who reviewed the record opined that "the majority of [the Veteran's] current hearing loss in both ears is not service related."  In February 2012 the Board found this opinion inadequate as was conclusory/without explanation of rationale, see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007), and again remanded the case for an advisory medical opinion.

In March 2012, a Board certified audiologist who reviewed the record opined that the Veteran's right ear hearing loss was not the result of excessive military noise exposure.  She explained there is "not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure."  She stated that "although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."  Regarding the October 2002 examiner's opinion, she stated that it lacked specificity in stating "this hearing loss originated in service..."  She explained that the examiner should have specified that only the left ear hearing loss originated in service, as the right ear hearing loss clearly did not as was evidenced by the consistency of the enlistment and separation audiograms of the right ear.

It is not in dispute that the Veteran now has a right ear hearing disability by VA standards, as such is shown by official audiometry.  Further, based on his MOS as an armor crewman and his credible allegation of exposure to tank noise (which the Board finds no reason to question), it is not in dispute that the Veteran had exposure to noise trauma in service.  What he still must show to establish service connection for his right ear hearing loss is that it is related to his service, to include as due to exposure to noise trauma therein.

The Veteran's STRs, which include the reports form his service entrance and service separation physical examinations, are silent for any complaints, findings, or treatment related to right ear hearing loss.  Therefore, service connection for right ear hearing loss on the basis that it became manifest in service and persisted is not warranted.  As there is no competent evidence that right ear SNHL disability was manifested to a compensable degree in the first postservice year, there is also no basis for considering (and applying) the 38 U.S.C.A. §§  1112, 1137 chronic disease presumptions (for SNHL as an organic disease of the nervous system).

Regarding whether the Veteran's right ear hearing loss is otherwise related to his service, the medical evidence that specifically addresses this question consists of the October 2002, May 2010, August 2010, June 2011, and March 2012 opinions.  The Board previously found the October 2002 and May 2010 opinions to be inadequate for rating purposes.  The Board also determined that the August 2010 and June 2011 opinions were inadequate for rating purposes, as they were not supported by explanation of rationale, but were conclusory.  See Stefl, 21 Vet. App. at 123.  Thus, the only competent and adequate opinion directly addressing a nexus between the Veteran's current right ear hearing loss and his service is the March 2012 VA opinion by a Board certified audiologist finding that the Veteran's right ear hearing loss is not due to military noise trauma.  She noted that a right ear hearing loss was not present during service, and that right ear puretone thresholds were consistent from entrance to separation.  She also addressed the October 2002 opinion and observed that that provider should have more clearly explained that his statement that the Veteran's hearing loss originated in service referred only to the left ear and not the right ear.  Further, she referred to medical literature, indicating that it does not support delayed onset hearing loss following exposure to noise.  As this opinion is by a medical provider with expertise in diagnosing, determining the etiology of, and treating, hearing disability, reflects familiarity with the entire record, and includes an explanation of the rationale with citation to supporting factual data, it is probative evidence in the matter.  Because there is no probative evidence to the contrary, the Board finds it persuasive.

The Board notes the Veteran's statements and testimony that his hearing loss began in service.  However, that allegation is contradicted by his service separation examination, as audiometry at the time was normal; and no pertinent complaints were then noted.  Laypersons are competent to provide opinions on some medical questions, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); however, the critical question in this case, the etiology of a hearing loss disability first noted many years postservice, falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007)."

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's current right ear hearing loss disability and his service, to include exposure to noise trauma therein, and against this claim.   Accordingly, the appeal in the matter must be denied.







ORDER

The appeal seeking service connection for right ear hearing loss is denied.



____________________________________________
GEORGE SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


